DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to because Figure 1 does not meet the following criteria: Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined.  See MPEP 37 C.F.R. 1.84 (l).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 recites “the data associated with digital video content”.  It is not clear which data the above limitation is referring to.  Neither claim 14, nor claim 11 from which it depends recite “data associated with digital video content”.  Claim 11 does recite terms such as “non-video content”, “input from an end user”, “metadata”, “user preferences”, and “digital content instruction package”.  However, it is not clear which (if any) of these terms “the data associated with digital video content” is referring to.  Therefore, it is not clear what the scope of claim 14 is.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 11-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. (US 2017/0228600 A1) in view of Kim (US 2014/0189768 A1).
Regarding claims 1 and 11, Syed teaches: A method and system for generating digital video content from non-video content, the method comprising: 
receiving an input from an end user to generate the digital video content [receive inputs for video editing and/or highlights generation via the user input module 260 (par. 48 and 74, Fig. 2 and 5)], 
retrieving the non-video content [retrieving game information and/or metadata (par. 69, Fig. 5) from game video information database 230 and video-game videos and metadata storage 250 (par. 47 and 53, Fig. 2)]
extracting metadata from the non-video content [extracting metadata, such as game activity, locations in the game where the player is close to an achievement, and watchability scores (par. 69-72, Fig. 5)] 
combining the non-video content, the extracted metadata, and user preferences into a digital content instruction package [using the game information, metadata, and user inputs to select segments of video that instruct which locations of video are highlights or otherwise determined should be included in the generated video (par. 46 and 74, Fig. 5)] and 
generating the digital video content based on the digital content instructions package [based on the set of selected video segments instructing the locations of video that should be included, generating a new video containing highlights and user specified portions (par. 46 and 75, Fig. 5)], 
wherein the creating of the digital video content includes (i) modifying the digital video content based on the user preferences [editing the video based on user inputs, such as adding transitions, overlays and audio in connection with producing a final video output (par. 54 and 75, Fig. 2)] and 
(ii) displaying the modified digital video content to the end user [presenting the generated video to the user in a video player or a third party system such as YouTube or Vimeo (par. 42)].
Syed does not explicitly disclose: the non-video content is retrieved upon receiving the end user input.
Kim teaches: the non-video content is retrieved upon receiving the end user input [receiving metadata in response to a user request to create content (par. 9)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Syed and Kim before the effective filing date of the claimed invention to modify the method of Syed by incorporating the non-video content is retrieved upon receiving the end user input as disclosed by Kim.  The motivation for doing so would have been to enable a user to easily create a desired content (Kim – par. 8).  Therefore, it would have been obvious to combine the teachings of Syed and Kim to obtain the invention as specified in the instant claim.
Regarding claims 2 and 12, Syed and Kim teach the method of claim 1; Syed further teaches: the input can be one of a text command or a voice command [user input may be made through a keyboard or microphone (par. 48 and 94, Fig. 2)].
Regarding claims 3 and 13, Syed and Kim teach the method of claim 2; Syed further teaches: the text command can be detected by at least one of data parsing, log tailing, optical character recognition, and keystroke identification [Optical Character Recognition (OCR) (par. 44)].
Regarding claims 5 and 15, Syed and Kim teach the method of claim 1; Syed further teaches: the non-video content is associated with a digital gaming environment [game information and game metadata (par. 69)].
Regarding claims 6 and 16, Syed and Kim teaches the method of claim 5; Syed further teaches: the extracted metadata is at least one of player data, gameplay data, personalization data, and match data [game activity, player score, health, opponents’ score, change in levels, etc. (par. 69-72)].
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. (US 2017/0228600 A1) in view of Kim (US 2014/0189768 A1) and further in view of Ramchandran et al. (US 2011/0137724 A1).
Regarding claims 4 and 14, Syed and Kim teach the method of claim 1; Syed and Kim do not explicitly disclose: the non-video content is at least one of a .DEM format file, .REPLAY format file, .REC format file, .ROFL format file, HSREPLAY format file, StormReplay format file, REP format file, .LRF format file, .OSR format file, .YDR format file, .SC2REPLAY format file, .WOTREPLAY format file, .WOWSREPLAY format file, .W3G format file, ARP format file, .MGL format file, .RPL format file, .WOTBREPLAY format file, .MGX format file, .KWREPLAY format file, .PEGN format file, .QWD format file, .DM2 format file, and .DMO format file.
Ramchandran teaches: the non-video content is at least one of a .DEM format file, .REPLAY format file, .REC format file, .ROFL format file, HSREPLAY format file, StormReplay format file, REP format file, .LRF format file, .OSR format file, .YDR format file, .SC2REPLAY format file, .WOTREPLAY format file, .WOWSREPLAY format file, .W3G format file, ARP format file, .MGL format file, .RPL format file, .WOTBREPLAY format file, .MGX format file, .KWREPLAY format file, .PEGN format file, .QWD format file, .DM2 format file, and .DMO format file [DMO file format or REP file format (par. 30, Fig. 4)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Syed, Kim, and Ramchandran before the effective filing date of the claimed invention to modify the method of Syed and Kim by incorporating the non-video content is at least one of a .DEM format file, .REPLAY format file, .REC format file, .ROFL format file, HSREPLAY format file, StormReplay format file, REP format file, .LRF format file, .OSR format file, .YDR format file, .SC2REPLAY format file, .WOTREPLAY format file, .WOWSREPLAY format file, .W3G format file, ARP format file, .MGL format file, .RPL format file, .WOTBREPLAY format file, .MGX format file, .KWREPLAY format file, .PEGN format file, .QWD format file, .DM2 format file, and .DMO format file as disclosed by Ramchandran.  The motivation for doing so would have been to determine metadata from a game file, such as a Duke Nukem 3D file format or Starcraft file format (Ramchandran – par. 11 and 30).  Therefore, it would have been obvious to combine the teachings of Syed and Kim with Ramchandran to obtain the invention as specified in the instant claim.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. (US 2017/0228600 A1) in view of Kim (US 2014/0189768 A1) and further in view of Eppolito et al. (US 2017/0092331 A1).
Regarding claims 7 and 17, Syed and Kim teach the method of claim 1; Syed further teaches: at least one organizational tag for the generated digital video content based on the extracted metadata [extracting metadata, such as game activity, locations in the game where the player is close to an achievement, and watchability scores (par. 69-72, Fig. 5).  Generating labels, such as tags, based on contextual analysis, for example, of the portion of video content at issue (par. 34, Fig. 4)].
Syed and Kim do not explicitly disclose: generating a title and generating a digital two-dimensional (2D) image thumbnail based on the generated title and the at least one organizational tag.
Eppolito teaches: generating a title and generating a digital two-dimensional (2D) image thumbnail based on the generated title and the at least one organizational tag [Define a title for a media content based on metadata and generate a thumbnail for the media content, such as based on a score derived from tags (par. 11-13, 78, and 126)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Syed, Kim, and Eppolito before the effective filing date of the claimed invention to modify the method of Syed and Kim by incorporating generating a title and generating a digital two-dimensional (2D) image thumbnail based on the generated title and the at least one organizational tag as disclosed by Eppolito.  The motivation for doing so would have been to organize and present the digital content in a way that it can be easily found or discovered (Eppolito – par. 1).  Therefore, it would have been obvious to combine the teachings of Syed and Kim with Eppolito to obtain the invention as specified in the instant claim.
Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. (US 2017/0228600 A1) in view of Kim (US 2014/0189768 A1), further in view of Eppolito et al. (US 2017/0092331 A1), and further in view of Strutton (US 2012/0011432 A1).
Regarding claims 8 and 18, Syed, Kim, and Eppolito teach the method of claim 7; Syed, Kim, and Eppolito do not explicitly disclose: the 2D image thumbnail is compliant with Open Graph Protocol.
Strutton teaches: the 2D image thumbnail is compliant with Open Graph Protocol [a social graph protocol called as the "Open Graph Protocol" including adding meta tags that provide structure and organization of a thumbnail image (par. 64)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Syed, Kim, Eppolito, and Strutton before the effective filing date of the claimed invention to modify the method of Syed, Kim, and Eppolito by incorporating the 2D image thumbnail is compliant with Open Graph Protocol as disclosed by Strutton.  The motivation for doing so would have been to associate the thumbnail with a social media system, such as Facebook (Strutton – par. 64).  Therefore, it would have been obvious to combine the teachings of Syed, Kim, and Eppolito with Strutton to obtain the invention as specified in the instant claim.
Regarding claims 9 and 19, Syed, Kim, Eppolito, and Strutton teaches the method of claim 8; the combination further teaches: distributing the generated digital video content, along with the generated title, at least one organizational tag, and the 2D image thumbnail, to an Internet-based software platform [Syed – the generated video may be uploaded to YouTube (par. 54).  Strutton – Meta tags and thumbnail to a webpage (par. 64) and title (par. 40, 57, and 68, Fig. 10A and 10B)].
Regarding claims 10 and 20, Syed, Kim, Eppolito, and Strutton teaches the method of claim 9; the combination further teaches: the Internet-based software platform includes a cloud computing technology based graphics processing unit (GPU) [Eppolito – A server based GPU (par. 69 and 306-308, Fig. 32).  Syed – cloud computing server (par. 42 and 47)].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rimon (US 2014/0364228 A1) - SHARING THREE-DIMENSIONAL GAMEPLAY.
Roim Ferreira et al. (US 11,405,347 B1) - Systems And Methods For Providing Game-related Content.
Perry (US 2014/0187315 A1) - Systems And Methods For Generating And Sharing Video Clips Of Cloud-Provisioned Games.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/            Examiner, Art Unit 2424                                                                                                                                                                                            /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424